UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 98-2818



DALLICE M. ALLEN,

                                              Plaintiff - Appellant,

          versus


COKER COLLEGE; HAL LEWIS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Matthew J. Perry, Jr., Senior Dis-
trict Judge. (CA-96-2480-4-10BD)


Submitted:   March 25, 1999                 Decided:   March 30, 1999


Before WILKINS and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dallice M. Allen, Appellant Pro Se. Kevin Augustus Dunlap, PARKER,
POE, ADAMS & BERNSTEIN, Spartanburg, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dallice M. Allen appeals from the district court’s order deny-

ing relief in her civil action in which she alleged that the

Defendants, in retaliation for her previous lawsuit against Coker

College, sent a financial aid transcript containing a defamatory

statement to the University of South Carolina.    We have reviewed

the record and the district court’s opinion accepting the magis-

trate judge’s recommendation and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court.   See Allen

v. Coker College, No. CA-96-2480-4-10BD (D.S.C. Dec. 4, 1998).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                2